EXHIBIT 10.2


SECOND AMENDED AND RESTATED
REVOLVING USD NOTE


U.S. $22,000,000.00
April 14, 2011



FOR VALUE RECEIVED, on or before the Revolving USD Loan Maturity Date, ESCALADE,
INCORPORATED, an Indiana corporation (“Maker”) unconditionally promises to pay
to the order of JPMorgan Chase Bank, N.A. (“Bank”) at the offices of the
Administrative Agent, at 1 East Ohio Street, Indianapolis, Indiana 46247, the
principal sum of Twenty Two Million and 00/100 Dollars ($22,000,000.00) (or, if
less, the unpaid principal balance thereof), together with interest thereon as
provided in the Credit Agreement (as defined below). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to them in the
Credit Agreement (as defined below).


The principal of this Second Amended and Restated Revolving USD Note (this
“Revolving USD Note”) and all interest accruing thereon shall be due and payable
by Maker on such dates and in accordance with the terms of the Credit Agreement.
All amounts received on this Revolving USD Note shall be applied in accordance
with the terms of the Credit Agreement.


This Revolving USD Note is one of the “Revolving USD Notes” referred to in the
Credit Agreement, dated as of April 30, 2009, between Maker, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a Lender and
Issuing Bank (as amended by a First Amendment to Credit Agreement, dated as of
July 29, 2009 and as amended by a Second Amendment to Credit Agreement, dated as
of September 30, 2009, as amended by a Third Amendment to Credit Agreement dated
as of October 30, 2009, as amended by a Fourth Amendment to Credit Agreement
dated as of March 1, 2010, as amended by a Fifth Amendment to Credit Agreement,
dated as of April 15, 2010, as amended by a Sixth Amendment to Credit Agreement,
dated as of May 31, 2010, as amended by a Seventh Amendment to Credit Agreement,
dated as of April 14, 2011, and as further amended, modified or restated from
time to time and at any time, the “Credit Agreement”), to which reference is
made for the conditions and procedures under which advances, payments,
readvances and repayments may be made prior to the maturity of this Revolving
USD Note, for the terms upon which Maker may make and is required to make
prepayments from time to time and at any time prior to the maturity of this
Revolving USD Note, and for the terms and conditions upon which the maturity of
this Revolving USD Note may be accelerated and the unpaid balance of principal
and accrued interest thereon declared immediately due and payable.


If any installment of principal or interest due under the terms of this
Revolving USD Note falls due on a day which is not a Business Day, the due date
shall be extended to the next succeeding Business Day and interest will be
payable at the applicable rate for the period of such extension.


All amounts payable under this Revolving USD Note shall be payable without
relief from valuation and appraisement laws, and with all collection costs and
attorneys’ fees.


The holder of this Revolving USD Note, may make extensions of time for payment
of the indebtedness evidenced by this Revolving USD Note, or reduce the payments
thereon, release any collateral securing payment of such indebtedness or accept
a renewal note or notes therefor, all without notice to Maker or any endorser(s)
and Maker and all endorsers hereby severally consent to any such extensions,
reductions, releases and renewals, all without notice, and agree that any such
action shall not release or discharge any of them from any liability hereunder.
Maker and endorser(s), jointly and severally, waive demand, presentment for
payment, protest, notice of protest and notice of nonpayment or dishonor of this
Revolving USD Note and each of them consents to all extensions of the time of
payment thereof.
 
 
1

--------------------------------------------------------------------------------

 


MAKER AND BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG MAKER AND BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS REVOLVING
USD NOTE OR ANY OTHER LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO
BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE LOAN DOCUMENTS. THE
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS REVOLVING USD NOTE SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO ITS
CHOICE OR CONFLICTS OF LAWS PROVISIONS. MAKER AGREES THAT THE COURTS OF THE
STATE OF INDIANA LOCATED IN INDIANAPOLIS, INDIANA, AND THE FEDERAL COURTS
LOCATED IN THE SOUTHERN DISTRICT OF INDIANA, MARION COUNTY, HAVE JURISDICTION
OVER ANY AND ALL ACTIONS AND PROCEED­INGS INVOLVING THIS REVOLVING USD NOTE OR
ANY OTHER AGREEMENT MADE IN CONNECTION HEREWITH AND MAKER HEREBY IRREVOCABLY AND
UNCONDI­TIONALLY AGREES TO SUBMIT TO THE JURISDICTION OF SUCH COURTS FOR
PURPOSES OF ANY SUCH ACTION OR PROCEEDING. MAKER HEREBY IRREVO­CABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEED­ING, INCLUDING ANY CLAIM THAT SUCH COURT IS
AN INCONVENIENT FORUM, AND CONSENTS TO SERVICE OF PROCESS PROVIDED THE SAME IS
IN ACCORDANCE WITH THE TERMS HEREOF. FINAL JUDGMENT IN ANY SUCH PROCEEDING AFTER
ALL APPEALS HAVE BEEN EXHAUSTED OR WAIVED SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDIC­TIONS BY SUIT ON THE JUDGMENT.


This Second Amended and Restated Revolving USD Note amends and, as so amended,
restates in its entirety an Amended and Restated Revolving USD Note, dated as of
May 31, 2010, issued by Maker to Bank in the maximum principal sum of
$27,000,000.00, which amended and, as so amended, restated in its entirety a
Revolving USD Note, dated as of April 30, 2009, issued by Maker to Bank in the
maximum principal amount of $50,000,000.00.


Executed and delivered as of April 14, 2011.



 
ESCALADE, INCORPORATED,
 
an Indiana corporation
       
By:
/s/ Deborah J. Meinert
   
Deborah J. Meinert, VP Finance and CFO



 
2

--------------------------------------------------------------------------------

 
 